Morphy, J.,

delivered the opinion of the court.
The plaintiffs claim one thousand nine hundred and six dollars for commissions due the late Isaac L. M‘Coy, as auctioneer on the sale of thirty-one lots of ground made for account and by order of defendants, Byrne and others. Charles Byrne filed for his separate answer, a general denial. Judgment having1 been rendered against him for seven hundred and twenty-two dollars and forty cents, he appealed.
The only evidence which the record exhibits is a document introduced by the defendant himself; it is an account admitted to be in the hand-writing of M‘Coy, showing the amount of the sales made, and the commissions on them; the deductions allowed for such sales as were not carried into execution, &c. From this paper, the proportion to be paid by the appellant.of the-commissions claimed would appear to be five hundred and fifty-seven dollars and twenty cents, instead of seven hundred and twenty-two dollars and forty cents, allowed by the judge below. How this latter sum has been arrived at we are at a loss to conjecture, from any thing to be found in the record.
*368It, is, therefore ordered, that the judgment of the District Court be avoided and reversed; and it is further ordered, that Horace C. Cammack and William M'Cawley, testamentary executors of Isaac L. M'Coy, deceased, do recover of said defendant, Charles Byrne, five hundred and fifty-seven dollars and twenty cents, with costs in the court below; those of this appeal to be borne by the plaintiffs and appellees.